Citation Nr: 1104701	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Appellant had active duty for training from November 1957 to 
April 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2010 for further development.  

Additional evidence with a written waiver of preliminary RO 
review were received in December 2010.  The additional evidence 
was a December 2010 statement from a brother of the Appellant.  
The statement referenced hearing problems in addition to the left 
shoulder.  Entitlement to service connection for hearing loss and 
tinnitus was denied by the Board in February 2010.  It appears 
that the Appellant may be seeking to reopen the hearing loss and 
tinnitus claims by submitted the additional evidence.  This 
matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Appellant is claiming entitlement to service connection for 
left shoulder disability.  In a statement received in April 2006, 
the Appellant reported injuring himself while lifting rocks in 
front of the barracks and chow hall.  He stated that he stayed in 
bed for eight hours as his back was treated.  A shot was 
administered between his shoulders.  When the Appellant was 
afforded a VA examination in June 2010, he reported feeling pain 
in his left shoulder after picking up a heavy motor.  He reported 
being placed in a clinic overnight and receiving an injection the 
following day.  

In August 2006, the RO noted that it was advised by the National 
Personnel Records Center (NPRC) that the Appellant's records were 
fire-related.  The RO determined that the Appellant's service 
treatment records were destroyed in the fire at the NPRC on July 
12, 1973 and are now unavailable.  In cases where the appellant's 
service treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

When the Appellant was afforded a VA examination in June 2010, 
the VA examiner stated that he could not resolve the issue 
without resorting to mere speculation.  The VA examiner explained 
that there were no service treatment records to evaluate for 
complaints of left shoulder disability while in service.  The 
Board finds that the June 2010 VA examination is inadequate.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).

It appears to the Board that the VA examiner based his opinion on 
the lack evidence from service.  However, the Appellant is 
competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  Unless 
the Board finds that the Appellant's testimony is not credible, 
an examiner may not ignore that lay evidence and base his/her 
opinion on the absence of in-service corroborating medical 
records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).    

Additionally, a December 2004 VA treatment record mentions that 
the Appellant was being treated by a private physician.  The 
Board notes that treatment records from the physician are not of 
record.  The Board acknowledges that per the Board's February 
2010 remand, the RO had advised the Appellant to provide the 
names, addresses and approximate dates of all medical providers 
who had treated his left shoulder since April 1958.  To date, 
neither the Appellant nor his representative have provided such 
information.  Since the appeal is being remanded for other 
reasons outlined above, the RO should make another attempt to 
obtain such information.  

Although the Board regrets further delay, the case must be 
returned to the RO for an adequate examination and opinion, and 
additional evidence. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should again contact the 
Appellant and request that he furnish the 
names and addresses of all medical care 
providers who have treated him for left 
shoulder complaints since April 1958.  
Appropriate action should be taken to 
request pertinent records from any medical 
care providers identified by the Appellant.

2.  Regardless of whether or not the 
Appellant responds, the Appellant should be 
scheduled for another VA examination to 
ascertain the nature and etiology of the 
claimed left shoulder disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated tests 
should be accomplished.

After examining the Appellant and reviewing 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current left shoulder 
disorder is causally related to the claimed 
left shoulder injury during basic training.  
In responding, the examiner should assume 
for the sake of argument that the Appellant 
did in fact injure his left shoulder during 
basic training in service.   A rationale 
should be furnished for the opinion. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
left shoulder issue on appeal.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



